 

 

Exhibit 10.21

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
2nd day of September, 2015 (the “Effective Date”), between Mimecast North
America, Inc., a Delaware corporation (the “Company”), and Peter C. Bauer (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated December 22, 2009, which the Company and the Executive intend
to replace with this Agreement; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the new terms and
conditions contained herein.

1. Employment.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).

(b) Position and Duties. During the Term, the Executive shall serve as the Chief
Executive Officer of the Company, and shall have supervision and control over
and responsibility for the day-to-day business and affairs of the Company and
shall have such other powers and duties as may from time to time be prescribed
by the Board of Directors of the Company (the “Board”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time-to-time. The Executive shall devote his full working time and
efforts to the business and affairs of the Company. The Executive and the
Company acknowledge and agree that the Executive’s duties herein extend to
Company’s subsidiaries, affiliates, and parent corporations. Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board, or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not materially interfere with the Executive’s performance of his duties
to the Company as provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $320,000.00. The Executive’s base salary shall be reviewed annually by
the Board or the Compensation Committee of the Board. The base salary in effect
at any given time is referred to herein as “Base Salary.” The Base Salary shall
be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s initial target annual
incentive compensation shall be $190,000. The target annual incentive
compensation in effect at any given time is referred to herein as “Target
Incentive Compensation”. Except as otherwise provided herein, to earn incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

 

(d) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(e) Vacations. During the Term, the Executive shall be entitled to accrue up to
25 paid vacation days in each year in accordance with the policies of the
Company in effect from time to time. The vacation year shall be from April 1 to
March 31. Up to 15 days of earned but unused vacation may be carried from one
vacation year to the following vacation year, provided that carried forward
vacation must be used by September 30th of such following vacation year. The
Executive may take vacation at the discretion of the Board, and no more than two
weeks may be taken at any one time without the prior written consent of the
Board, which shall not be unreasonably withheld. The Executive shall also be
entitled to all paid holidays given by the Company to its United States
employees.

 

 

 

 

Page |1

 

 

--------------------------------------------------------------------------------

 

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.
In such event, in addition to the payments specified in Section 4(a) hereof, the
Company shall pay to the Executive’s authorized representative or estate a
pro-rata portion of the Executive’s Target Incentive Compensation for the period
in which the Date of Termination occurs, such amount determined by multiplying
the Target Incentive Compensation (or, if the applicable bonus period is a
calendar quarter rather than calendar year, one-quarter of the Target Incentive
Compensation) by a fraction, the numerator of which is the number of days the
Executive was employed in the bonus period and the denominator is the total
number of days in such bonus period. The Company shall have no further
obligation to the Executive hereunder.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued
non-performance by the Executive of his duties hereunder (other than by reason
of the Executive’s physical or mental illness, incapacity or disability) which
has continued for more than 30 days following written notice of such
non-performance from the Company; (iv) a breach by the Executive of the
provisions of Section 7 of this Agreement (the “Restrictive Covenants”); (v) a
material violation by the Executive of the Company’s written employment
policies; or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

 

 

 

 

Page |2

 

 

--------------------------------------------------------------------------------

 

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective, all within
the time frame set forth in the Separation Agreement and Release:

(i) the Company shall pay the Executive an amount equal to six months of the
Executive’s Base Salary, plus two weeks of Base Salary for every year of
completed employment with the Company up to a maximum of 12 months of the
Executive’s Base Salary (the total duration of such payments, the “Severance
Period”), plus any incentive compensation earned (as determined by the Board or
the Compensation Committee) but unpaid as of the Date of Termination (the
“Severance Amount”). Notwithstanding the foregoing, if the Executive breaches
any of the provisions of the Restrictive Covenants, all payments of the
Severance Amount shall immediately cease; and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the end of the Severance Period or the Executive’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the
Company; and

(iii) the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over the Severance Period commencing within 30 days after the Date of
Termination; provided, however, that if the 30-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 30-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 12
months after the occurrence of the first event constituting a Change in Control.
These provisions shall terminate and be of no further force or effect beginning
12 months after the occurrence of a Change in Control.

 

 

 

 

Page |3

 

 

--------------------------------------------------------------------------------

 

(a) Change in Control. If a Change in Control occurs during the Term, 50% of the
unvested shares underlying all share options and other share-based awards held
by the Executive shall immediately accelerate and become fully exercisable or
nonforfeitable as of the consummation of the Change in Control. During the Term,
if within 12 months after a Change in Control, the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d) or the
Executive terminates his employment for Good Reason as provided in Section 3(e),
then, subject to the signing of the Separation Agreement and Release by the
Executive and the Separation Agreement and Release becoming fully effective, all
within the time frame set forth in the Separation Agreement and Release,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
12 months of the Executive’s Base Salary and the Executive’s Target Incentive
Compensation; and

(ii) notwithstanding anything to the contrary in any applicable option agreement
or share-based award agreement, all share options and other share-based awards
held by the Executive shall immediately accelerate and become fully exercisable
or nonforfeitable as of the Date of Termination; and

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iv) The amounts payable under this Section 5(a) shall be paid or commence to be
paid within 30 days after the Date of Termination; provided, however, that if
the 30-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 30-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

 

 

 

Page |4

 

 

--------------------------------------------------------------------------------

 

(iv) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(v) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

(vi) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(vii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

 

 

 

Page |5

 

 

--------------------------------------------------------------------------------

 

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Restrictive Covenants.

(a) During the Term, the Executive shall:

(i) Not take any action that would harm the reputation of the Company, any
Company affiliate, or the Board;

(ii) Report to the Board his own material wrongdoing and any material wrongdoing
or proposed material wrongdoing of any Company (or Company affiliate) employee
or member of the Board;

(iii) Promptly report to the Board: (x) the plans of any other senior employee
of Company or any Company affiliate to leave his or her employment, (y) the
plans of any other senior employee of Company or any Company affiliate to
compete with Company or any Company affiliate, or (z) the misuse by any employee
of Company or any Company affiliate of any Confidential Information or any Trade
Secrets (each as defined below);

(iv) Ensure that he meets the requirements of any regulatory body or any other
entity whose consent or approval is required to enable him to undertake any of
his duties hereunder; and

(v) When requested to do so, fully and promptly give the Board such
explanations, information and assistance as it may require of which the
Executive has knowledge or of which the Executive ought to have knowledge.

 

(b) Nondisclosure of Trade Secrets and Confidential Information.

(i) Except as reasonably necessary to perform his duties hereunder, the
Executive will not, without the express written consent of the Company, directly
or indirectly, disclose to any person or entity, or make use of for himself or
any other person or entity: (i) any Confidential Information during his
employment and for a period of three years immediately following his termination
for any reason, and (ii) any Trade Secrets during his employment and for so long
as any particular Trade Secret retains its status as a trade secret under
applicable law. The protection afforded to Trade Secrets and/or Confidential
Information by this provision is not intended to limit in any way any protection
provided to any such information under any applicable federal, state or local
law.

(ii) For purposes of this Agreement, the following definitions shall apply:

(A) “Trade Secret” shall be given its broadest possible interpretation under the
law of the Commonwealth of Massachusetts and shall include, without limitation,
anything tangible or intangible or electronically kept or stored, which
constitutes, represents, evidences, or records any secret technical,
merchandising, production or management information, or any other secret
formula, pattern, compilation, program, device, method, technique, drawing,
process, design, procedure, invention, improvement, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers,
or other confidential or proprietary information or documents that (x) derives
actual or potential economic value from not being generally known to and not
being readily ascertainable by proper means by other persons who can obtain
economic value from its disclosure or use and (y) is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy. Trade Secrets
also include any information described in this subparagraph (A) which the
Company or any Company affiliate obtains from another party which the Company or
Company affiliate treats as proprietary, confidential, or designates as a trade
secret, whether or not owned or developed by the Company or a Company affiliate.

(B) “Confidential Information” shall mean any Company or any Company affiliate
confidential and proprietary data or information, whether in written, oral,
electronic or other form, that is of value to the Company or any Company
affiliate and is not generally known to competitors of the Company or a Company
affiliate. Confidential Information includes, but is not limited to, lists of
any information about executives and employees, technical data and
specifications, business and financial information, product and marketing plans,
customer and client information, customer and client lists, customer, client and
vendor identities and characteristics, agreements, marketing knowledge and
techniques, sales figures, business plans, price lists, pricing policies,
business methods, strategy forecasts, financial

 

 

 

 

Page |6

 

 

--------------------------------------------------------------------------------

 

information, budgets, software, projections and procedures, contracts and
contractual relations with customers or suppliers, the confidential evaluation
of (and confidential use or non-use by the Company or any affiliate of)
technical or business information in the public domain, Inventions, and any
other scientific, technical, or trade secrets. Confidential Information also
includes any information described in this subparagraph (B) which the Company or
any Company affiliate obtains from another party which the Company or a Company
affiliate treats as proprietary or designates as confidential information,
whether or not owned or developed by the Company or a Company affiliate.

 

(C) The terms “Trade Secrets” and “Confidential Information” shall not include
any materials or information of the types specified above to the extent that
such materials or information: (x) are or become publicly known or generally
utilized by others engaged in the same business or activities in which the
Company utilized, developed or otherwise acquired such information; or (y) are
known to the Executive prior to his employment; or (z) are furnished to others
by the Company with no restriction on disclosure. Failure to mark any of the
Trade Secrets or Confidential Information as confidential shall not affect its
status as Trade Secrets or Confidential Information under this Agreement.

(c) Return of Property. Within five days of the Date of Termination, or as
otherwise requested by the Company or the Board, the Executive will: (i) return
all property of Company including, but not limited to, all Confidential
Information and copies thereof (regardless how such Confidential Information or
copies are maintained); (ii) deliver to Company any Company property which may
be in the Executive’s possession including, but not limited to, products,
materials, memoranda, notes, records, reports, or other documents or photocopies
of the same; and (iii) advise Company in writing that the Executive does not
have Company information or property in his possession, custody, or control.

(d) Ownership and Assignment of Protected Works.

(i) “Protected Works” shall mean all ideas, inventions, formulas, techniques,
processes, apparatuses, methods of operation, machines, manufactures,
compositions of matter, concepts, systems, programs, software, schematics, flow
charts, client lists, manuals, pamphlets, instructional materials, photographs,
artwork, compilations, data, documents, notes, designs, drawings, trademarks,
service marks, or trade names, including improvements thereto or derivatives
therefrom, whether patentable or subject to copyright, trademark or trade secret
protection, developed, created, or conceived by the Executive, either alone or
with others, either (1) during or in connection with his employment hereunder or
(2) using resources, materials, facilities, Confidential Information, Trade
Secrets or other Company property.

(ii) The Executive agrees that any Protected Works are the sole property of
Company, and that no additional compensation other than that set forth herein is
due to him. Further, the Executive hereby assigns and agrees to assign all of
his respective rights, title and interest in the Protected Works, including all
patents, patent applications, divisional, continuation, continuation-in-part, or
reissue applications to Company or as otherwise directed by Company. The
Executive agrees that the Executive’s contributions to the Protected Works are
intended to be works made for hire by the Executive, but, to the extent such
contributions are not considered works made for hire, then the Executive hereby
assigns and agrees to assign all of his respective rights, title and interest in
and to the Protected Works as set forth herein. The Executive agrees, at the
Company’s request and expense, to communicate to the Company any facts known to
him; testify in any legal proceedings involving the Protected Works; sign all
instruments, applications or papers to register and/or obtain protection for the
Protected Works in the United States and any foreign country, and to carry into
full force and effect, the assignment, transfer and conveyance hereby made or
intended to be made; and generally do everything possible for title to the
Protected Works and all patents, copyrights, trademarks or service marks therein
to be exclusively held by the Company. The Executive agrees not to apply for any
state, federal, or other jurisdiction’s registration of rights in any Protected
Works and that he will not challenge, oppose or seek to cancel any applications
or registration of same by the Company or its designees. The Executive agrees
that he will not make Protected Works available to a third party without the
Company’s express written consent.

 

(iii) The Executive agrees that all documents, files, software, equipment, price
or customer lists, or other tangible things (and all copies thereof) that are
discovered or obtained by the Executive as a result of his employment hereunder
will, as between the Company and the Executive, remain the sole property of the
Company. Upon the Executive’s termination, or upon a demand by the Company, the
Executive will return all such things to the Company immediately.

(e) Inventions, Discoveries and Improvements. In addition to the Executive’s
obligations under Section 7(d) above, the Executive will promptly disclose to
the Company all inventions, discoveries, and improvements, whether or not
patentable, made or conceived by the Executive, either alone or with others:
(i) during the Executive’s employment; and (ii) within one year after the Date
of Termination, if based in whole or in part upon Confidential Information or
Trade Secrets (both categories collectively referred to hereafter as
“Inventions”). All such Inventions that relate in any way to the business of the
Company or its affiliates (“Company Inventions”) will, as between the Executive
and the Company, be used solely for the benefit of the Company and will become
and remain its exclusive property. The Executive agrees to assign to the Company
or its nominee his entire right, title and interest in and to such Company
Inventions and to execute any other documents that may be requested by the
Company for the purpose of applying for and obtaining patents with respect to
such Company Inventions in the United States and abroad. The Executive also
agrees to

 

 

 

 

Page |7

 

 

--------------------------------------------------------------------------------

 

cooperate at any time to the extent and in the manner reasonably requested by
the Company in the prosecution or defense of any patent claims or any litigation
or other proceeding involving any such Company Inventions. The Executive
warrants that he is under no other contract or duty to assign Inventions. The
Executive will not disclose or induce the Company to use any confidential
information or material that belongs to anyone other than the Company.

(f) Non-Solicitation of Customers. The Executive agrees that, during the Term
and for a period of one year immediately following the Date of Termination, he
will not solicit or take away, or attempt to solicit or take away, any customer
of the Company or any of its affiliates with whom the Executive had contact or
about whom the Executive had Confidential Information that the Executive would
not have known but for his employment with the Company, for any purpose which
may be construed, or may be in fact, competitive in nature.

(g) Non-Solicitation of Employees. The Executive agrees that, during the Term
and for a period of one year immediately following the Date of Termination, he
will not solicit or attempt to hire, on his own behalf or on behalf of any other
person or entity, any person who was employed by the Company during the one year
prior to Executive’s termination and who has not thereafter ceased to be
employed by the Company for a period of at least six months.

(h) Covenant Not to Compete. During the Term, the Executive will not engage in
any employment, consulting, or other activity in any business competitive with
the business of the Company or any Company affiliate as conducted now or at any
future time during the Executive’s employment. The Executive further agrees
that, for a period of one year immediately following the Date of Termination, he
will not perform duties or functions that are the same as or substantially
similar to those performed on behalf of the Company during his employment with
the Company on behalf of himself or any other person or entity engaged in any
activity in competition with the services and products offered by the Company on
the Date of Termination.

8. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

10. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

11. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

 

 

 

Page |8

 

 

--------------------------------------------------------------------------------

 

17. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of the
Commonwealth of Massachusetts. With respect to any disputes concerning federal
law, such disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

20. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

[Signature Page Follows]

 

 

 

 

 

 

Page |9

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

MIMECAST NORTH AMERICA, INC.

 

 

By:

/s/ Peter Campbell

 

Peter Campbell

 

 

Its:

Chief Financial Officer

 

EXECUTIVE

 

/s/ Peter C. Bauer

Peter C. Bauer

[Signature Page to the Employment Agreement]

 

 